Order entered October 23, 2014




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-01340-CV

                          IN THE INTEREST OF A.E., A CHILD

                      On Appeal from the 304th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. 13-186-W

                                           ORDER
       This is an accelerated appeal in a parental termination case. The reporter’s record was

due on October 20, 2014. On October 21, 2014, Kelly Pelletier, Official Court Reporter for the

304th Judicial District Court of Dallas County, Texas, filed a motion for an extension of time to

file the reporter’s record. We GRANT the motion and ORDER the reporter’s record be filed by

OCTOBER 30, 2014. See TEX. R. APP. P. 35.3(c).


                                                     /s/   ELIZABETH LANG-MIERS
                                                           JUSTICE